UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-7340
SENG HOA CHEANG,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                           (CR-00-8-A)

                  Submitted: November 12, 2002

                      Decided: December 2, 2002

      Before WILLIAMS, MOTZ, and KING, Circuit Judges.



Remanded with instructions by unpublished per curiam opinion.


                             COUNSEL

Christopher Ford Cowan, COWAN & OWEN, P.C., Richmond, Vir-
ginia, for Appellant. James L. Trump, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. CHEANG
                               OPINION

PER CURIAM:

   Seng Hoa Cheang appeals the district court’s order granting the
Government’s motion for a reduction of his sentence from 132
months’ to eighty-eight months’ imprisonment due to his substantial
assistance. Although Cheang’s sentence was imposed on August 20,
2002, Cheang did not file a notice of appeal until September 6, 2002.
Cheang did not request an extension of time to appeal and none was
granted by the district court.

   In criminal cases, a defendant must file his notice of appeal within
ten days of the entry of judgment. Fed. R. App. P. 4(b). With or with-
out a motion, the district court may grant an extension of this time up
to thirty days upon a showing of good cause or excusable neglect.
Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353
(4th Cir. 1985). If the defendant files his notice of appeal outside the
ten-day appeal period, but within the thirty-day extension period, the
district court must make factual findings concerning whether there
was excusable neglect that warrants an extension of the appeal period.
Reyes, 759 F.2d at 353-54. Cheang filed his notice of appeal seven-
teen days after the district court entered its judgment. While this filing
was after the ten-day limit, it was within the thirty-day extension
period applicable upon a showing of excusable neglect or good cause.

   Under these circumstances, we remand the case to the district court
with instructions to make factual findings concerning whether there
was excusable neglect or good cause warranting an extension of the
ten-day appeal period. Cheang’s appellate counsel has filed a motion
requesting this court to direct the district court to appoint local coun-
sel on remand who practices in the Alexandria, Virginia, area. We
deny this motion as appointment of counsel on remand is appropri-
ately left to the sound discretion of the district court. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                 REMANDED WITH INSTRUCTIONS